 LOCAL379, IBWLocal 379, BuildingMaterial&Excavators, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaandCatalano Bros., Inc.Local 379,BuildingMaterial& Excavators, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaandUnited States Gypsum CompanyLocal 379,BuildingMaterial&Excavators, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaandCatalanoBros.,Inc.Cases1-CB-1305,1-CC-650, and 1-CC-651April 22, 1969DECISION AND ORDEROn July 11, 1968, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended that thecomplaint be dismissed as to them. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof. The GeneralCounsel and Charging Party, United States GypsumCompany, filed briefs in support of the TrialExaminer's Decision and the latter, in addition, filedan answering brief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner'sfindings,' conclusions, and recommendations only tothe extent consistent herewith.'The question presented by this case is whether theRespondentviolatedSection8(b)(1)(A)and8(b)(4)(i)and (ii)(B)of the National LaborRelationsAct, as amended, in the conduct of itsstrike against Catalano Bros., Inc.The Respondent has excepted to certain credibility resolutions made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer'sresolutionsastocredibilityunlesstheclearpreponderance of all the relevant evidence convinces us that they areincorrectSuch a conclusion is not warranted hereStandard Dry WallProducts, Inc ,91NLRB 544, enfd 188 F 2d 362 (C A 3)'The Respondent's request for oral argument is hereby denied as, in ouropinion, the record, including the exceptions and briefs, adequatelypresents the issues and the positions of the parties459United States Gypsum Company (herein calledGypsum) operates a plant on Terminal Street inCharlestown,Massachusetts, where it is engaged inthemanufacture and sale of gypsum board andrelatedgypsum products.Theseproductsaredelivered to Gypsum's customers in the Boston areaprincipally by CatalanoBros.,Inc. (herein calledCatalano), a motor freight carrier having a garageonWarren Street in Charlestown, Massachusetts.Catalano, which owns and operates its own trucksand equipment, is engaged in the Boston areaexclusively as a contract carrier for Gypsum, and itsdrivers are represented by the Respondent (hereinalso called Local 379). In addition to its garage onWarren Street, Catalano alsomaintainsparking andstorage facilities on Terminal Street, in an areaadjoiningGypsum's plant. Terminal Street is theonly road leading to the Gypsum plantand a singlegate leads to both Gypsum's and Catalano'sfacilities.All trucks entering or leaving the Gypsumplant must do so via Terminal Street.Inconnectionwitha labor dispute betweenRespondentandCatalano,theRespondentcommenced picketing at Catalano's Warren Streetgarageduringthe early hours of September 18,1967.' Later that morning, after Catalano's truckshad been removed from the Warren Street garage,picketing at that location ceased and a new picketlinewas formed, with some 15 to 20 strikingCatalano drivers participating, on Terminal Streetadjacent to the entrance to Gypsum's property. Thepickets carriedsigns andplacards advertising thatLocal 379 was on strike against Catalano.WhenGypsum learned of this strike, itimmediatelycalledseveralothertruckingcompanies,includingQuinn Freight Lines, Inc.(herein calledQuinn), and arranged for them tohandle its Bostonareadeliveries.Pursuant to thesecalls,Quinn dispatched several trucks to Gypsum'splant beginning September 18. On that day, and fora few days thereafter, the Quinn trucks arriving onTerminal Street were stopped at the picket line bythe striking Catalano drivers. In addition, strikersfollowed Catalano trucks to the premises of variousGypsum customers and picketed while the truckswere present. It was during the first week of thestrike that the Respondent engaged in the conductfound by the Trial Examiner to be violative ofSection 8(b)(1)(A) and Section 8(b)(4)(i) and(ii)(B)of the Act.1.The Trial Examiner found, and we agree, thatGypsum and Catalano were not "allies" forpurposesofthelatter'slabordisputewithRespondent Local 379. Rather, the facts, as fully setforth by the Trial Examiner, establish that Gypsumwas aneutralsecondary employer doing businesswithCatalano and that Catalano, acting as anindependentcontractor,was the sole primaryemployer in the instant labor dispute with Local'Unless otherwise indicated, all dates are in 1967175 NLRB No. 74 460DECISIONSOF NATIONALLABOR RELATIONS BOARD379.°We also agree with the Trial Examiner thatneither Gypsum's products nor the delivery thereofby neutral employers engaged by Gypsum to replaceCatalanoduring the strike constituted "struckwork."We have previously held that, "[in] theabsence of any arrangement [for performance of thestruck work] between the struck [primary] and thesecondary employers, the work previously performedby the struck employer may not be interfered witheventhoughthesecondaryemployeesareperforming a service which, but for the dispute,would customarily be performed by the employeesof the struck employer."5 This principle is applicablehere.2.Like the Trial Examiner, we find that theRespondent, by engaging in mass picketing atCatalano'sWarren Street garage on the morning ofSeptember 186 and at the Terminal Street entranceto the Catalano and Gypsum premises on that dayand during a few days thereafter, violated Section8(b)(1)(A)of the Act.' Such conduct, whichphysicallyblocks themovement of traffic andprevents vehicles or individuals from entering orleaving the site of the primary dispute, constitutesrestraint and coercion which is proscribed by thatsection.Inaddition,we agree with the TrialExaminer's conclusions and his reasons therefor,thatLocal 379 unlawfully restrained and coercedemployees in violation of Section 8(b)(1)(A) by thefollowing conduct on the Terminal Street picketline:(1) instructing pickets to stop trucks of neutralemployers and telling the pickets that such trucks"are not going in" to Gypsum's premises; (2)threateningQuinn employees Harris and Leclairwith physical harm and damage to their trucks andcargo if they tried to enter the Gypsum plant andpick up a load;' (3) cutting the ropes and bags on aQuinn truck driven by Quinn driver Leclair; and (4)tearing the canvas covers on Catalano trucks.3.The Trial Examiner also found, and for thereasons set forth in his Decision we agree, that theRespondent violated Section 8(b)(4)(i) and (ii)(B) oftheAct by its picketing of the Gypsum plant onTerminal Street and its threats to and interferencewith neutral employees going to Gypsum.9 Thus,'Milk Driversand Dairy EmployeesLocal UnionNo 584,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpers ofAmerica(Old Dutch Farms, Inc),146NLRB 509, enfd 341 F 2d 29(C A2),Local 282,International Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America (Acme Concrete & Supply Corp ).137 NLRB 1321, 1323-24'CfTruckDriversUnionLocal No413, InternationalBrotherhood ofTeamsters,etc (Patton Warehouse,Inc ),140NLRB 1474, 1483, enfd. inpertinentpart 334 F 2d 539 (C A D C )'Contrary totheRespondent'scontention,themass picketing atCatalano'sWarren Street garage on the morning of September 18 mayproperly be the subject of an unfair labor practice finding herein, as thecomplaint alleged similar conduct on Terminal Street on that date and thefacts relating to theWarren Street picketingwere fullylitigated at thehearing'TeamstersLocal 536,International Brotherhoodof Teamsters,etc (TheConnecticutFoundry Company),165 NLRBNo 133 (TXD),InternationalLongshoremen'sandWarehousemen'sUnion Local No 6 (EurekaChemical Company),164 NLRB No 161, fn 3'Ibidalthough the Respondent picketed at that location,which is the entrance to Catalano's premises as wellas to the Gypsum plant, with picket signs disclosingthat the dispute was with Catalano,'" it is clear fromtheRespondent's conduct that it was seeking, atleast in part, to induce and encourage employees ofneutral secondary employers to refuse to performservices for their employers on Gypsum's propertyin order to compel Gypsum to cease doing businesswith Catalano. The situation here cannot be equatedwith one in which noncoercive appeals to honor aprimarypicketlinearedirectedtoneutralemployees entering the premises of the primaryemployer." Rather, the facts present an obvious caseof common situs picketing in which the objective istointerferewiththesecondaryemployer'soperations by preventing services to it by otherneutral companies in order to put pressure on theemployer with whom the union has its dispute.' i4.Inaddition to the picket-line conduct onTerminal Street, the Trial Examiner found that theRespondent violated Section 8(b)(4)(i) and (ii)(B) bypicketing at the premises of Gypsum's customersPirolli,BarneyandCarey,Ace,Waldo, andMcGinn " The picketing at these sites occurred onlyat times when Catalano trucks were on the premisesand Respondent used picket signs which properlyidentifiedCatalano as the primary employer. TheTrial Examiner reasoned that the identification ofCatalano on the signs did not defeat the GeneralCounsel's case because the signs appealed to theemployees of neutrals to refuse to unload Gypsum'sproducts from Catalano trucks when Gypsum wasalso a neutral. In addition to picketing, however, onsome occasions the Respondent also requestedneutral employees not to unload Catalano's trucks,and the Trial Examiner found that such requestswere unlawful under Section 8(b)(4)(i)(B).Contrary to the Trial Examiner, we do not findthat the Respondent violated the Act by picketing atpremises of neutral employers at times when theprimaryemployer's truckswere present It isapparent that the trucks constituted a roving situs'The Trial Examinerconcluded that the Respondent engaged in restraintand coercion violative of Section 8(b)(4)(ii)(B)by the statementof BusinessAgentBurke to thepicketsthat the trucks were not goingthrough thepicket line to Gypsum'splantWe have adoptedsupratheTrialExaminer'sholding that by this statement the Respondent violated Section8(b)(1)(A) and indicated its concurrence in, or adoptionof, thepickets'interference with neutral employees seeking to enter the Gypsum premisesHowever, this comment was directed to pickets, and even if it wasoverheardby Gypsum'sworks manager, we see no basis for finding that itconstituted a separate violationof Section8(b)(4)(u)(B) In any event, sucha finding would not affect the scope of our remedial order"Sailors'Unionof the Pacific, AFL (Moore Dry Dock Company).92NLRB 547"International RiceMilling Co, Inc , et al v N L R B. 341U S 665,672-673"See,e g , International Brotherhoodof Boilermakers,IronShipBuilders,Blacksmiths,Forgers and Helpers, Local No 193 (CombustionAssociates, Inc ),144NLRB 1206, 1208,and compare1209-10"In the Remedy section of his Decision the Trial Examiner states thathe finds that Respondent engaged in a secondary boycott againstCatalanoand GypsumThis ispatently in error to the extent it might be construedtomean that action against Catalano was secondary,since the dispute waswith Catalano itself LOCAL 379, IBWand that in picketing those trucks at the variouspremises with signs clearly identifying Catalano asthe primary employer, the Respondent was engagingin lawful primary picketing. It is well settled thatsuch picketing is permissible and the union has alegitimate interest in so publicizing its dispute,where the primary employer's principal work situs isaway from its terminal and the picketing meetsMoore Dry Dockconditions.'' It is not contendedthat the Respondent did not satisfy theMoore DryDockrequirements.And although the Boardpresumes the legality of primary picketing whichcomplies with those standards, this presumption isrebuttable by affirmative evidence showing unlawfulmotive.' S There is no such evidence here.The five incidents found unlawful by the TrialExaminer are as follows:(1)Picketing at Pirolli on September 20 while aCatalano truck was delivering Gypsum products.There is no evidence to show oral inducement ofPirolli's employees or threats to Pirolli.(2) Picketing at Barney and Carey on September20 and 22, asking Barney and Carey's foreman nottounload a Catalano truck, and the steward'sstatingthathecouldnotunload the cargo.However, since the picketing was lawful ambulatorypicketing, we are of the view that the request to thesupervisor, although low in the hierarchy and an"individual" under the Act, and the "instruction" tothe steward, if such it was, amounted to no morethan lawful requests to honor a primary picket line.In any event, there is insufficient evidence uponwhich to conclude that such an instruction was givento the steward. Further, it does not appear from thetestimony that the requests mentioned the Gypsumproducts but only asked refusal to unload the truck.Accordingly, we find no basis for concluding thattheRespondentwas seeking to interfere withdealings between the neutrals, although that wasundoubtedly the incidental effect of the action.16(3)Picketing atAce during September whileCatalano trucks were delivering Gypsum products.(4)PicketingatWaldo'sBostonyardonSeptember 22 while a Catalano truck was present.Although the Trial Examiner refers to conversationsofRespondent'sbusinessagentwith the yardmanager and with an employee in connection withthe picketing, they occurred atWaldo's Roslindaleyard 2 days earlier and were unrelated to thepicketingatBoston.The picketing itself wasprimary picketing and not unlawful, for the reasonssetforthabove.And the conversations at theRoslindale yard with the employee and with theyard manager were isolated, being the only incidentsof this type away from the Gypsum plant which we"Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),supra"Truck Drivers and Helpers Local Union No 728, IBT (BrownTransportCorp ),144NLRB 590, 593,InternationalBrotherhood ofElectricalWorkers, etc (Plauche Electric, Inc ),135 NLRB 250."InternationalRice Milling Co ,Inc , eta! v N LR B , supra461might find unlawful, and they cannot affect theremedy.(5)PicketingMcGinn on September 18 or 19while a Catalano truck was present.Inasmuch as the events at Pirolli, Ace, Waldo inBoston, and McGinn involved picketing during theperiods when Catalano trucks were present, we find,for the reasons set forth above, that the picketingwas not violative of either subparagraph (i) or (ii).We have indicated above the reasons why we do notfind the conduct at Barney and Carey violative oftheAct and the reason no finding is requiredconcerning the conversations with the employee andtheyardmanageratWaldo in Roslindale.Accordingly, we shall dismiss the complaint insofaras it alleged that these events were unlawful.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Local 379, BuildingMaterial& Excavators, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America,itsofficers, agents, and respresentatives, shall takethe following action:1.Cease and desist from:(a)Restraining or coercing employees of CatalanoBros., Inc., or of any other employer, by masspicketing, threats of physical harm or damage toproperty, or damaging vehicles and cargo in orderto compel them to honor Respondent's picket lineestablished atCatalano's premises in connectionwith Respondent's dispute with the said company.(b) Inducing or encouraging employees of UnitedStatesGypsum Company, Quinn Freight Lines,Inc.,or any other person (other than CatalanoBros., Inc.), to refuse to perform services for theiremployer in order to force or require United StatesGypsum Company, Quinn Freight Lines, Inc., orany other person, to cease doing business withCatalano Bros., Inc.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Post in conspicuous places in its businessoffice and meeting place or places copies of theattachedNoticemarked "Appendix."" Copies ofsaidNotice, on forms provided by the RegionalDirector for Region 1, after being signed by anauthorized representative of Respondent, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material."In the event this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Mail to the Regional Director for Region 1copiesof the aforementionedNotice, signed asindicated,forpostingbyCatalanoBros., Inc.,UnitedStatesGypsum Company, and QuinnFreight Lines,Inc., the Employers willing, in placeswhere notices to employees are customarily posted.Copies of said Notice, to be furnished by theRegional Director,shall, after being signed by theRespondent, be forthwith returned to the RegionalDirector for such posting.(c)Notify the Regional Director for Region 1, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.APPENDIXNOTICE TO ALLMEMBERS OFLOCAL 379,BUILDINGMATERIAL&EXCAVATORS,A/W INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICAPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify you that:WE WILL NOTrestrainor coerce employees ofCatalano Bros., Inc., or of any other employer, bymass picketing,threatening physical harm or damage toproperty,damaging vehicles and cargo in order tocompel such employees to honor our picket lineestablished at Catalano'spremises in connection withour dispute with the said companyWE WILL NOTinduce or encourage employees ofUnited States Gypsum Company, Quinn Freight Lines,Inc , or any other person(other than Catalano Bros.,Inc.), to refuse to perform services for their employer inorder to force or require United States GypsumCompany, Quinn Freight Lines, Inc , or any otherperson,to cease doing business with Catalano Bros.,Inc.LOCAL 379,BUILDINGMATERIAL &EXCAVATORS, A/WINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60consecutive daysfrom the date of posting,andmust not be altered,defaced,or coveredby any othermaterial.If members have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywiththeBoard'sRegionalOffice, 20th Floor,John F. KennedyFederal Building,Cambridge & NewSudbury Streets,Boston,Massachusetts02203,Telephone617-223-3300TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, TrialExaminer: This is anunfair labor practice case under29U.S.C. 160(b)consistingofthreeseparatechargeswhichwereconsolidated into one casefor the purpose of trial. Thecharge inCase 1-CB-1305was filedon September 20,1967, by CatalanoBros., Inc., againstLocal 379, theRespondent herein.In Case 1-CC-651,another charge wasfiled by said CatalanoBros., Inc., on September26, 1967,against said Respondent,Local 379. On September 26,1967, UnitedStatesGypsum Companyfiled the charge inCase 1-CC-650against said Respondent,Local 379.Said three cases were consolidatedon October 16, 1967,for hearing.On thatsame date a complaint pursuant toSection 10(b) of the National LaborRelationsAct (29U.S C. 160(b)) was issued, based on said charges, againstRespondent,Local 379, bythe General Counsel of theNationalLaborRelationsBoard,through the ActingRegionalDirectorfortheFirstRegion(Boston,Massachusetts),on behalf of the Board.In substance saidcomplaint allegesthat Local379 has engaged in conductcontraveningSections8(b)(1)(A)and8(b)(4)(i)and(ii)(B), and that such conduct affects commerce within themeaning of Section2(6) and (7), of theAct. Respondent,Local379 has answered admitting some facts but puttingin issue the commissionof anyunfair labor practicesPursuant to due notice the consolidated case came onto beheard, and was heard on May 7, 8, and 9, 1968, atBoston, Massachusetts.All partiesexcept Catalano Bros.,Inc., were represented at and participated in the trial, andwere granted full opportunity to adduce evidence,examineand cross-examine witnesses,submit briefs, and presentoral argument.Briefs have been received from all partiesexceptCatalanoBros.,Inc.Respondent also arguedorallyA motionto dismiss by Respondent,Local 379 wasdenied at the hearing.Itsmotion to sever was also denied.Upon the entire record in this case,and from myobservationof thewitnesses,Imake the following:FINDINGS OF FACT1.AS TO JURISDICTIONCatalano Bros., Inc., a Massachusetts corporation, isengaged at Charlestown,Massachusetts, as a contractcarrierofgypsum products.Annually it performstransportation services valued in excess of $50,000 forUnited States Gypsum Company The latter company, amanufacturer and distributor of gypsum board and relatedplaster products at Charlestown,Massachusetts,annuallyreceives goods and materials valued in excess of$50,000directlyfrom points outside the Commonwealth ofMassachusetts. I find that Catalano Bros., and UnitedStatesGypsum Company each is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assertjurisdiction over this proceeding.Ifmaterial,Ifind that the following persons are alsoengaged in commerce within the meaning of Section 2(6)and (7) of the Act: Barney and Carey Company; WaldoBrothersCompany; F. D. McGinn,Inc ; and QuinnFreight Lines, Inc. LOCAL 379,IBW463II.THE LABOR ORGANIZATION INVOLVEDLocal379,BuildingMaterial& Excavators, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, herein called Local379 or the Union, is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThis case presents the followingissues:(a)WhetherLocal379restrainedandcoercedemployees of specified employers in the exercise of rightsguaranteed to such employees in Section 7 of the Act.(b)WhetherLocal379 induced and encouragedindividuals employed by specified persons to engage in astnke or refusal to work where an object thereof is (1) toforce or require such employers to cease doing businesswithCatalano Bros., Inc., and (2) to force or requirepersons other than Catalano Bros., Inc., to cease doingbusiness with United States Gypsum Company in order toforce or require Gypsum to cease doing business withCatalano.(c)WhetherLocal379 threatened, coerced, andrestrained certain persons where an object thereof is (1) toforce or require such persons to cease doing business withCatalano, and (2) to force or require persons other thanCatalano to cease doing business with Gypsum in order toforce or require Gypsum to cease doing business withCatalanoA. TheGeneral Counsel's Evidence1Vincent B. Corley's testimonyGypsum's Charlestown,Massachusetts, plant (hereincalled its Boston plant) serves the New England marketwith gypsum and gypsum products. Although its principalcarrier since about 1925 in delivering to the Boston,Massachusetts,market is and has been Catalano Bros.,Inc.,which transports by motor truck, Gypsum had usedQuinn Freight Lines, Inc., for a short period of time inthe early summer of 1967.About September 18, 1967,' Local 379 commenced astrike against Catalano Bros., Inc. Gypsum, which has nolabor dispute with Local 379, learned of this strike atabout 5 a m. the same day. Later that day Gypsum'smanager of transportation and distribution, Vincent B.Corley, observed a number of striking Catalano driversgrouped on Terminal Street about 2 or 3 hundred feetfromGypsum's Boston plant entrance and carrying"sandwich signs" and placards indicating that "Local 379was on strike against Catalano Bros " I find thisconstitutes picketing by Local 379 In order to reach thisplant's entrance, to which there is but one approach, it isnecessarytocome down Terminal Street. Shortlythereafter, Corley requested Quinn Freight Lines, Inc., ofnearby Framingham, Massachusetts, to send two trucks toGypsum's Boston plant.Quinn dispatched two trucks to Gypsum's plant thenand six more later in the day. Corley also asked for, andtherewere sent to the Boston plant, two trucks fromNelson FreightWays. (Nelson is not mentioned in thecomplaint.)When Quinn's and Nelson's trucks camedown Terminal Street, they stopped and their drivers'Except where otherwise noted,alldates hereafter mentioned refer to1967talked to the pickets. Then the trucks turned around andleft by way of Terminal Street.On about September 19, Corley observed the pickets ofLocal 379 stop three Quinn trucks approaching onTerminal Street, towards Gypsum's plant. The picketswalked in a circle in front of the first Quinn truck. Atthat time a Catalano truck was leaving the plant with aload of material. But when it entered Terminal Street, thepickets walked in a circle in front of the Quinn truckSince the pickets marched without much room betweenthem, they blocked the Quinn trucks' further advance aswell as the progress of the Catalano truck. At the sametimethe driver of the lead Quinn truck sought to inch itforward but with very little success because some picketswere "congregated" in front of the truck while othersleaned against its bumper. Thereupon the driver steppedout of his vehicle and spoke to the pickets, informingthem that he was not on strike and that he was operatinghis own equipment.Soon two policemen arrived at the scene. By "movingthe pickets" the police made it possible for the Catalanotruck to leave, and the three Quinn trucks to enter,Gypsum's Boston plant.On September 20 Corley ordered more trucks fromQuinn and also from Nelson Freight Ways. Such trucksdid arrive at Gypsum's plant on that day. Other carriersalsousedbyGypsum during the strike are LippaTransportation,Dumenks,Brine,O. B. Hill, as well asCatalano BrosOn September 18, 19, and 20, all trucks, except thosementioned above, servicing Gypsum's plant were able toenter and leave the approach to the plant without beinghindered by the pickets, notwithstanding that picketingcontinued during this time.2. The testimony of Quinn's truckdriversDavid Arieta is a truckdriver for Quinn Freight Lines,Inc.On September 18 he was dispatched by Quinn toGypsum's Boston plant. He arrived there between 9 and10 a.m As he neared Terminal Street, Arieta observedabout 15 employees of Catalano picketing between himand the plant. As he drove towards the plant on TerminalStreet, he stopped at the picket line where he ascertained"what was going on." The pickets carried signs bearingthe legend that Local 379 was striking Catalano Bros.Replying to the pickets Arieta told them he was doing hisduty in proceeding to Gypsum's plant. Thereupon thepickets "lay themselves around" his truck and would notallow him to go through.Soon Arieta's superior arrived and directed him to goto the Boston plant. Nevertheless, the pickets "mauled infront of the truck" so that for about 15 minutes, Arietawas unable to go forward Then police arrived and clearedthe way, so that Arieta advanced without further difficultyand entered the plant premises. Three other Quinn trucksfollowing him also entered these premises. After his truckwas loaded Arieta left the plant without incident. Duringthis time some Catalano trucks arrived at and departedfrom Gypsum's plant. After this Arieta continued to drivehis truck to the Gypsum plant twice a day for about 3months without being stopped by the pickets.Another Quinn driver, Robert L. Harris, drove one ofQuinn's trucks on September 18 to the plant. Harris alsowas stopped by the pickets on Terminal Street, at about 9or 10 a.m. There were 15 or more pickets there. WhenHarris came to a halt, the pickets told him that they wereon strike against Catalano Bros., that he was "taking 464DECISIONS OFNATIONALLABOR RELATIONS BOARDtheirwork," and asked him if he was going to respecttheir picket lineHe responded by saying that he wasdispatched to haul a load for Gypsum and not forCatalano Bros.When Harris asked them if they werestriking Gypsum, they replied in the negative. Then Harrisentered the plant, loaded, and went away Harris returnedagain that evening and was able to proceed in and out ofthe plant, although the pickets, who were still there,asked, "Are you here again9"Harris returned to Gypsum's plant on September 19 atabout 6 30 p m., the third in line behind Quinn trucksoperated by Arieta and Edward Knapik. Detecting an icepick in one of Knapik's tires, Harris pulled it out. One ofthe pickets told Harris that, if Harris entered Gypsum'spremises,Harris "wouldn't leave the City of Boston andthat tires cost a lot of money " When Harris asked if hewas being threatened, the picket replied in the affirmative.Aneta,who was standing in the immediate vicinity,overheard the picket's foregoing statements to HarrisProceeding no further Harris waited until his superior,Pete Coumounduros, arrived at the scene Soon thereafterHarris entered the Boston plant, loaded, and left the areaThat night (September 19), Harris made another trip tothe plant.Although pickets were present on TerminalStreet,Harris went into the plant without any difficulty.However, on leaving the plant shortly after midnightHarris was stopped by a picket who told him "Tires costa lot of money."Then Harris left (about 12 30 a.m. on September 20),and headed for the Massachusetts turnpike via theExpressway. As he entered the turnpike another Quinndriver following Harris from the Gypsum plant, CharlieLeclair, passed Harris with a load of gypsum Observingthat the ropes upholding a plastic covering on Leclair'struck had been cut, Harris signalled Leclair to pull over.When Leclair stopped he and Harris noticed that all theropes on Leclair's said covering had been cut and the bagsin the load had all been slicedStillanother driver for Quinn Freight Lines, Inc , isCharlesLeclairHis testimony follows.On Monday,September 18, Leclair was dispatched to Gypsum's Bostonplant located in Charlestown,Massachusetts.As hearrived at the plant, behind Quinn driver Robert Harris,at about noon, Leclair observed 20 or 30 pickets and somesignscloseby bearing the legend that Local 379(erroneously called Local 369 at p. 76 of the transcript)was striking Catalano BrosHarris stopped and thenstarted to go through. But the pickets stopped Leclair bystepping in front of his truck. They told him they were onstrike and that he should respect their picket line. WhenLeclair answered that he had been dispatched by Quinn,the pickets said to him that he should not load his truckbut suggested that he call Quinn's dispatcher Thereupon,Leclair called Jones, his dispatcher Following this callLeclair loaded his truck and started to leave the plant.Nevertheless, he could not proceed because the pickets"were all across the gate." Very shortly thereafter, Leclairleft the plant after the way was cleared by an automobiledriven by Gypsum personnel.On the following evening, September 19, Leclair wenttoGypsum's plant to pick up another load. Fifteen ortwenty persons were picketing the plant with the samesignsThis time he entered it without incident, althoughhe spoke to the pickets. They told him they "had no gripeat all with Quinn." He found Quinn driver Harris loadingat the plant. Harris left first shortly after midnightLeclair followedHarriswith a load But the picketsblocked Leclair's egress. They also told him that tireswere expensive, that they were "going to break the glass,"that Leclair "would not get out of Boston with the load,"that "we got your number plates," and "we'll find outwhere you live." After about 15 minutes the picketsallowed Leclair to leave, one of them remarking at thetime that Leclair "won't get out of town with the loadanyway."Leclair then took off for the expressway. While on itLeclair noticed that some truck ropes were cut, some bagsin the cargo were coming out, and the plastic covering onthe cargo was dragging. Soon he overtook Harris, whohad waited for him After the two examined the damageto the contents of Leclair's truck, Leclair moved it to aclose by toll station where he was able to park it.Another Quinn driver is Francis N. Woodman. OnOctober 17, he was dispatched to the Gypsum plantPicketing was being conducted at the timeWhile he wasengaged in conversation withMaynard Thoits, JohnBodge, and Richard Pesce, at about 11:30 p.m justoutsideGypsum's premises, a stranger with a shotgunasked the group who owned two trucks parked close by.Said four were talking whilewaitingfor their trucks to beloaded. Thoits and Bodge thereupon "took off running,"butWoodman and Pesce answered that the trucks"belonged to the two guys that just left " However, thewords "Quinn Freight Lines" appeared on the doors ofthe trucksThen the stranger said that if those two trucks movedthe next morning "someone's going to be a dead duck "At thisWoodman and Pesce walked into Gypsum'sbuilding.Not long after they heard three shots fired. Oneof the shots struck and damaged Thoits' truck on thedriver's side. Soon police arrived, having been called byThoits and Bodge. Woodman drove away with his load atabout 5 p m., on October 18. Prior to this, but during thestrike,Woodman had entered and left Gypsum's plantonce or twice a day without incident.Richard F. Pesce and Maynard Thoits, two otherQuinn drivers, gave testimony confirmingWoodman'sversion of the foregoing events on October 17. Pesce alsotestified that an unidentified man carrying a pistol statedthat the man carrying the shotgun "is not kidding "However, Thoits testified that he heard two, instead ofthree shots, and that, following the shots, he also observedthat two of the truck's tires became flat.PeterCoumounduros is New England manager ofQuinn's Special Commodity Division.When he visitedGypsum's Boston plant on September 19, he observed apicket line there.He also noticed trucks operated byQuinn drivers Arieta, Knapik, and Chaussee "pulled overtoone side " This caused Coumounduros to ask thepicketswhether they had a dispute with Catalano orGypsum and whether they objected if Quinn's trucksentered the plant. They replied they had no objection andthat their dispute was "against" Catalano.Thereupon, Coumounduros told Arieta to proceed intoGypsum's premises. In the meantime Knapik suffered aflat tire. Somethinglike an icepick stuck into the tireWhen Coumounduros accused the pickets of causing thisflat tire and demanded that it be repaired, they saidnothing,although they did fix it. Then when Arietastarted to move he was physically blocked by pickets whocongregatedinfrontofhistruck.Local379RepresentativesPasqualeandBurkewere in theimmediate area.Later,when police arrived,Arietamanaged to get through to Gypsum's plant. Because thepicketswere under the impression that Quinn wasperformingCatalano'swork,Coumounduros instructed LOCAL379, IBWhis drivers in the presence of the pickets to show bills oflading to prove to the pickets that they were carryingproducts for Gypsum and not for Catalano.At notime material did a labor dispute exist betweenQuinnand Local 379.Stillanother driver of Quinn Freight Lines, Inc., isEdward Knapik.He testified as follows. Having beendispatched by Quinn on September 18 to Gypsum's planthe arrived there between 9 30 and 10 a.m. As he nearedthe plant he observed 15 or 20 persons picketing. Theyapproached him and asked him to respect their picketlineThis request caused him to call the Quinn office. Asa result of that call he left without obtaining a load at theplant.Knapik was scheduled to pick up a load at the Gypsumplant the next day, September 19 Another Quinn truck,driven by Arieta, immediately preceded him, and anotheroperated by Archie Chaussee, followed him. A "bunch ofpickets stood around in front of"Arieta's truck,making itimpossible for it to advance Knapik also stopped. SoonQuinnSupervisorCoumounduros arrived.The latterexplained to the pickets that the Quinn trucks wereengaged in lawful missions. This caused the pickets todisperse so that Arieta and Knapik were able to enter theplant.After his truck stopped, Knapik descended from it tolistento the talk between the pickets and Arieta. As hereturned to the truck,he observed a steel shaft resemblinga pick without a handle sticking in his tire.Knapik thenblamed the pickets for inserting it in the tire, but theydenieddoing so.However,thepickets removed thedamaged tire, repaired it, and replaced it on the truck'swheelBut a picket did say to him that a brick would bethrown through Knapik'swindshieldSoon thereafter Knapik loaded his truck at the plantand left the vicinityHe came back to the plant severaltimes after that without incident.In fact the pickets toldhim on these subsequent trips that they had no gripeagainst Quinn, that theywere strikingCatalanoBros , andthat he was free to enter and leave the plant. At the timeKnapik entered the Gypsum plant on September 19,Catalano Bros.' trailers were parked at such premises.3.Testimony relating to 0 B Hill TransportationCoO.B.HillTransportationCo,ofNatick,Massachusetts,operates as a common carrier by truckOn September 26 Hill dispatched Charles Woodman, oneof its drivers, to Gypsum'sBoston plant. Arriving there atabout 6 p.m , he entered the premises and loaded histruck.As he pulled out to leave, four men in a carbeckoned Woodman to pull over So he did When thesefourmen asked him if he belongedtoLocal 379,Woodman replied that he did.Then these men explainedthey were on strike against Catalano Bros , and that theywould appreciate it if Woodman would honor their picketline.Agreeingwith them,Woodman went back toGypsum's plant and left the load there.At about 1 p.m. the next day Woodman returned toGypsum's plant,where he observed picketing taking place.ThistimeWoodman told the pickets that he was going topick up and deliver the load awaiting him at the plantThereupon the pickets"agreed to let [him] go" in, and hedid.Soon he went away with a load of Gypsum'sproductsAnother 0 B. Hill driver dispatched to the Gypsumplant on September 26 is Robert Temple. He arrived there465at about 5:30 p.m.and loaded his truck.However, as hestarted to leave four or five pickets in a car stopped him.When he stopped the pickets came to him and, amongother things, asked him if he belonged to Local 379. Uponanswering that he did, the pickets requested him to respecttheir picket lineThey also told him they were strikingagainst Catalano Bros. At this Temple, like Woodman,returned to the plant and droppped the Gypsum load.The next afternoon Temple came back to the plant Hetold the pickets that the business agent of Local 379sanctioned his going in to pick up a load to deliver forGypsum Then he picked up the load and delivered it tothe consignee.The picket signs he observed alleged thatLocal379 was on strike against Catalano Bros4. Testimonyrelatingto United States GypsumCompanyAt about 7 a.m on June 18, as a result of a telephonecall,Gypsum'sworks manager, James C. Fountas, wentto its plant. Upon ascertaining that Catalano drivers hadgone out on strike but that Catalano could handle 7 of 24loads to be delivered that day, Fountas called QuinnFreight Lines,Inc., and requested the latter to handle theremaining 17 loads. That morning two Quinn trucksarrived, one of which, driven by Quinn employee Knapik,was detained for 15 or 20 minutes before enteringGypsum's plant Knapik did not take out a load that day.Further, according to Fountas, he observed on that daythat trucks(about seven or eight in all) of motor carriers(other than those of Catalano) called to Gypsum's plantwere "flagged down" by the pickets who then spoke todrivers.Soon thereafter such trucks turned around andleftwithout entering the Gypsum plant.On September 19 Fountas again observed trucks ofcarriers other than Catalano stopped by pickets as suchtrucks sought to enter Gypsum's plant. Observing thatpickets were assembled in a mass in front of three Quinntrucks in a manner blocking their further progress inentering and preventing a Catalano truck from leaving,Fountaswasabletoidentifysome of those socongregated.TheywereLocal379StewardBobMcLaughlin,BusinessAgent Leo Burke, and strikingCatalano drivers.About 30 feet away Fountas sawstandingLocal379 PresidentMcMorrow Burke andMcLaughlin were directing the pickets to stop the ingressof the Quinn trucks and the egress of the Catalano trucks.Burke also told the pickets that"they[the trucks]are notgoing in."Finally the Quinn trucks were able to enterafter a patrol car assisted them.On September 20, George Catalano, dispatcher forCatalanoBros., Inc , andCatalano driver Varricchio eachwent to Gypsum's plant where each picked up a load. Onhis way out of the plant each was blocked by the pickets.In addition,Catalano protested to Business Agent Burkeof Local 379 that pickets had torn the canvas covering theloads and cut the ropes fastening the canvas to the trucks.Burke replied,"Thisisa strike going on and this is onlybaby stuff of what yougot comingtoyou."Then,addressing the pickets, Burke told them that "There won'tbe any Christmas party, boys, after what happened to thecanvases this morning "Then the two Catalano trucks proceeded to M JPirolli in nearbyWatertown,Massachusetts,where theywere scheduled to deliver the load. Another car with threestrikingCatalanodriversfollowed them.When theCatalano trucks reached Pirolli's the three striking driverscommenced picketing Pirolli on the latter'sproperty. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDTheir signs asserted that Catalano Bros. was on strikeThis picketing caused Pirolli's foreman to refuse to acceptthe Gypsum shipment. Soon Pirolli arrived and orderedthe pickets off his property, but they refused because theyclaimed it was "not private property. This is a runaway."Soon police arrived who instructed the pickets to go "offthe property " Thereupon Pirolli's employees unloaded thetrucks.When hereturnedtotheGypsum plant GeorgeCatalano observed his nephew, David Andrew, driving outof the Gypsum premises with a load Some picketsstepped in front of David's truck and prevented him fromtravellingany farther.5.Events at CatalanoBros., Inc.At about 4:45 a.m. on September 18, George Catalano,dispatcher for Catalano Bros., Inc., observed two or threeof his drivers at Catalano's garage in Charlestownaccompanying Rico Pasquale, a business agent for Local379, in picketing. Frank McMorrow, president of Local379, was also present but did not picket. But he did tellthe strikers to "march." However, when Catalano driverstried to drive away from the garage, the pickets physicallyblocked them by standing in their way. Eventually policearrived to clear the road, thus making it possible for thetrucks to leave.On September 21 dispatcher George Catalano againwent to Gypsum's plantHe picked up a load to bedelivered to East Dedham Builders. He was followed by acar one of whose occupants was Bob McLaughlin, the jobsteward of Local 379 at Catalano. McLaughlin's carwould sometimes abruptly stop in front of a Catalanotruck causing the truck to "stop sharp " Then, whenCatalano arrived at East Dedham Builders, McLaughlinasked "the owner" of said Builders not to unload theCatalano truck because Catalano was on strike. Thisrequest is not unlawful as the owner is not "an individual"contemplated by the Act.Carolina Lumber Company,130NLRB 1438, 1443,S.M. Kisner and Sons,131NLRB1196, 1202-03. As a result the truck was not unloadedimmediately, but it was about 2 hours later.On September 21 or 22 George Catalano brought ashipment of Gypsum's products to Barney and CareyCompany in East Milton, Massachusetts. When he arrivedthere, Catalano strikers also arrived These strikers spoketo the Barney and Carey foreman asking him not tounload the truck because they were on strikeWhenCatalano talked to the Barney and Carey steward, thelatter replied that he could do nothing until he calledFrank McMorrow, president of Local 379. After callingMcMorrow the steward told Catalano, "I can't unloadthis load. I was told not to unload this load." The stewardalso repeated the substance of these words to Carey who,in the meantime,had come to the scene and inquired ofthe steward whether Carey's employees would remove theproducts from the truck. Eventually the loaded truckreturned to Gypsum's plant without discharging its load.About September 20 Paul P. Catalano, a dispatcher forCatalanoBros.,Inc.,drove a Catalano truck out ofGypsum's property He was preceded by another Catalanotruck operated by his father. After the two trucks hadtravelled about 100 yards on Terminal Street, they werestopped by about 16 employee-strikers of Catalano whowere picketing in front of the father's truck. After thefather spoke to Leo Burke, a business agent for Local379, that truckwent on.But the pickets stepped directly in front of Paul's truck,so that he was impeded from further progress. Four orfiveminutes later Paul was allowed to proceed; but,because pickets walked along on each side of the truck,Paul made headway at a slow pace. When Paul had gonebut another 100 yards he observed that the truck's canvasand all the ropes attached to such canvas had been cut.When Paul finally left the vicinity he was pursued as faras his destination by a car whose occupants were strikingemployees of Catalano Bros., Inc.6.Events at Barney and Carey CompanyAbout September 22 a Catalano truck arrived atBarneyandCareyCompany,ofEastMilton,Massachusetts, to deliver gypsum products. Barney sellslumber and building materials at retail. As soon as thetruck arrived two Catalano strikers asked the foreman,Morris Glavin, for permission to see Barney's job steward.After these two strikers spoke to Albert Reid, thesteward, he told the foreman that he, the steward, couldnot unload the truck. Then the steward made a telephonecall.Following this the steward told Glavin he, Reid, wassorry that he could not unload the truck.Soon Foreman Glavin called President Carey. WhenCarey arrived he spoke first to Glavin and subsequently toSteward Albert Reid, an employee of Barney and CareyCompany Although Carey told Reid to take the freightfrom the truck, Reid replied that "We can't unload it, andwe won't unload it." No labor dispute existed at the timebetween Local 379 and Barney and Carey Company.Eventually, the truck went away without disposing of theshipmentLater that day Carey telephoned Frank McMorrow,president of Local 379, to complain that the conduct ofCarey's employees constituted an illegal work stoppage.McMorrow replied that he was of a contrary opinion.When Carey stated that he needed gypsum, McMorrowreplied that "there are other truckers that can get it toyou [naming them]. Our only argument right now is withCatalano Bros."7. Events at Ace Building Supply CompanyAce Building and Supply Company is located inChelsea,Massachusetts.At all times material no labordispute existed between it and Local 379 Ace purchasesgypsum products from United States Gypsum Company.These are delivered to Ace by CatalanoBros.,Inc.AboutSeptember 19 Ace's president and treasurer, SamuelKaplan, was visited by Business Agents Rico Pasqualeand Leo Burke of Local 379. Informing Kaplan thatLocal 379 was "inthe processof a strike" at Catalano,the two business agents "told" Kaplan not to buy U.S.Gypsum materials but to buy it from National during thestrike"to avoid any incidents." They also requestedKaplan not to allow Catalano's trucks to enter Ace's yardand suggested that carriers other than Catalano deliverGypsum's products to Ace.On one occasion in September during the strike, aCatalano truck transporting Gypsum's products arrived atAce's premises. It was "accompanied" by Business AgentRico Pasquale of Local 379 in a car with some Catalanostriking employees. Although the strikers stayed outsidethe gate and picketed, Pasquale spoke to Ace's employeeswhile the truck was parked in Ace's yard. The picket signsalleged that Local 379 was striking Catalano Bros., Inc.Thereafter, Ace's fork lift operator stated to Kaplan that LOCAL 379, IBWhe refused to unload the truck"while the picket line wasthere outside the gate." So Kaplan unloaded the truckhimself.On subsequent occasions in September,Ace'semployees also refused to unload Catalano's trucksbearing Gypsum'sproducts after Pasquale had spoken tothem. On these occasions Kaplan also unloaded the truckshimself.Picketing outsideAce's gate also took placeduring the time that the Catalano trucks tarried at Ace'sproperty.These signs identified Catalano Bros., Inc., asthe employer whom Local 379 was striking.8Events atWaldoBrothersCompanyWaldoBrothersCompany,aMassachusettscorporation,has a yard at Roslindale,Massachusetts,where it sells buildingmaterialsatretail.AboutSeptember 20 BusinessAgent LeoBurke ofLocal 379cameto the office at Waldo's yardwhere he spoke toJohnMcLintock,aWaldoemployeeInformingMcLintockthat"there was some labor trouble betweenCatalano andU. S. Gypsum,"Burke told McLintock notto unload any Catalano truck which arrived at "the job."Then Burke told William McGinnis,themanager ofWaldo's yard,thathe,Burke,had instructed thoseemployeesofWaldowho belongedtoLocal 379 thatCatalano trucks would not be unloaded.Replying to a question from McGinnis as to whatwould happen if he, McGinnis,instructed his employees tounloadaCatalanotruck,Burke turned toMcLintock,who was also present, and directedMcLintock to tellemployees to "go homesick" if they wereordered tounload any Catalano trucks.At that timeno labor disputeexistedbetweenWaldo and Local379.Actually,noCatalano truckmade adelivery toWaldo onSeptember20.Waldo also operates a yard at Boston,Massachusetts,where Barry Colgan is a department manager. AboutSeptember22 a Catalanotruck arrived at this yard.Picketing of the outside of the yard occurred at this time.PicketingcontinuedonlywhiletheCatalano truckremained thereThe signs read thatLocal 379 was onstrike against Catalano Bros., Inc. Soon Barry Colganspoke to Waldo employee Ralph Hendricks, the Local 379steward there, telling Hendricks to unloadthe truck LeoColgan,vice president and general manager of Waldo,also told Hendricks to unload.Nevertheless,Hendricksrefused to do so. However,theCatalanodriverfinallyunloaded it.No dispute between Local379 and Waldoexisted at this or its Roslindaleyardat all times material.9. Events at F. D. McGinn, Inc.F.D.McGinn, Inc., is engaged at Cranston, RhodeIsland,in selling mason materials Its general manager isEdwin C.McGinn.On about September 18 or 19 aCatalano truck appeared at F. D.McGinn'spremises.Picketing of these premises quickly ensued.Thereupon,Edwin telephoned Business Agent John Mancini of Local251of the Teamsters to come to F. D.McGinn'spremises.Mancini soon arrived and spoke to the driver oftheCatalano truck.Shortly thereafter the truck leftwithout unloading its cargo.No labor dispute existedbetween its employees and F.D McGinn, Inc., at thetime.467B. Respondent's Evidence1.President Frank McMorrow's testimonyRespondent'spresident isFrankMcMorrow.Histestimony follows. Beginning September18Local 379struck Catalano Bros , Inc., for approximately 18 weeks.In connection with the strike he set up and established apicket line at Catalano'sgarage onWarren Street inCharlestownonly duringthe very earlymorning hours ofSeptember18.At notime while he was present was anytruck prevented from entering or leaving the premises.About 15to 18 persons picketed"up and down in front ofthe garage."Then the picketing"adjourned" to thepublicway(Terminal Street),atGypsum'splant.His instructions tothe pickets were that "our strike was withCatalanoBros." Picket signsto that effectwere distributed to thepickets.Further, headvised the picketstheywere toinquire of trucks appearingat thelocus of the picketingwhether such trucks were workingforCatalano and, iftheywere, to appeal to said trucks to support the strike.At notime were these instructions disobeyed while he waspresent atGypsum's plant.At onetime McMorrowtalked to Mr. Carey of Barneyand Carey Lumber Company Theconversation related tothe dischargeof two of Carey's employees because theyrefused to unloadaCatalano truck. Local 379 had acollective-bargaining contract with Barneyand Carey. Atno time during this discussion did McMorrowtellCareythat he,McMorrow,was advising Carey's employees notto unload.Early that day Al Reid, the Local 379 stewardatBarneyandCarey,had calledMcMorrow butMcMorrow gave him no orders concerning the unloadingofCatalanotrucks.Nor did McMorrow give ordersconcerningCatalanotrucks or Gypsum products to anyother Barneyand Careyemployee.2. Business Agent Leo M. Burke's testimonyOne of the Union'sbusiness agents is Leo M. Burke.He gave the following testimony.Local 379 established a picket line at Catalano's garagein the very early hours of the morning of September 18.He stayed there until 8 a.m. During that time no truckswere prevented from entering or leaving Catalano'sproperty.However,police arrived several times between4.30 and 9 a.m. Picketing ceased not long after 9 a.m. anditwas never renewed there.Then the picket line wasremovedtoTerminalStreet,inCharlestown,Massachusetts,at the approaches to Gypsum'sproperty.Burke became picket captain at this location.Burke instructed the pickets at Gypsum'splant tomaintain an orderly line and to picket only the Catalanotrucks. The trucks freely entered and left Gypsum's plant.He noticed pickets on September 18 changing the tire ononeofQuinn'strucks.And he observed Quinntruckdrivers exchanging pleasantries with the pickets, butno Quinn drivers were threatened with harm to them ordamage to their trucks Police were present at this picketline every day, 24 hours a day.On days subsequent to September 18, Burke observedpickets "forming circles in front of Catalano trucks [atTerminal Street] but allowing them through," and alsosaw pickets trail these trucks to their destinations In thecircles the pickets were "fairly close together."But notrucks were prevented from going into or coming out ofGypsum's property. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurke denies that he ever visited Samuel Kaplan,president and treasurer of Ace Building Supply Company,when Burke was accompanied by Business Agent RicoPasqualeHowever, Burke did call alone on Kaplan andasked him to give employment to some of Catalano'sstrikers, but Kaplan declined to do so because business didnotwarrant itThis ended the conversation, so thatGypsum's products were not mentioned.Burke also visited theWaldo Brothers Companypremises in Roslindale,Massachusetts, on September 22to collect dues from employeesAlthough he spoke toemployee Stockman there when Stockman paid his dues,Burke did not refer to the Catalano strike or the Gypsumcompany to him Then Burke spoke to William McGinnis,Waldo's yard manager. No Catalano truck was there.When McGinnis asked how the strike would affect WaldoBrothers Company, Burke replied "It isn't going to affectyou. If a truck load of gypsum comes here and the picketsare outside the gate I would advise my people that theyare within their rights not to touch the Catalano truck.If you fired [an employee for refusing to unload thetruck] probably everybody else would be sick by the actand have to go see a doctor." However, at no time didBurke instruct any Waldo employee not to touch Catalanoor Gypsum products.At no time while he was present at the picket line atGypsum's plant did Burke observe any damage to anytrucks, and when George Catalano once complained tohim of some damage to the ropes on George's truck,Burke replied that he knew nothing about this andsuggested that if there was any damage George had doneithimself. A policeman "was in attendance" at this time.On several occasions pickets disobeyed his instructions, onthese occasions Burke instructed the pickets at Gypsum'sTerminal Street plant to "disperse immediately" and to"get away from the trucks and let the trucks proceed "They usually obeyed immediately but occasionally "theywere reluctant."Further, Burke not only denies that he told pickets thaton September 19 three Quinn trucks were not going intoGypsum's plant, as testified by James Fountas, Gypsum'sworks manager, but denies that he, Burke, was present atthe plant site in the morning of September 19 when thethree Quinn trucks appeared on the scene. In fact, duringthe time Burke was at the picket line at Gypsum's plant"all trucks" entered and left the plant.3.AlbertReid's testimonyA member of Local 379 employed by Barney andCarey Company is Albert Reid. He is also the shopsteward there for Local 379 His testimony follows. OnSeptember 22 when a Catalano Bros , truck arrived atBarney and Carey, two men were at the gate displayingsigns that Local 379 was striking Catalano Bros , Inc.They told Reid they were on strike at Catalano Bros., IncThe driver of the truck, a Mr. Catalano, informed Reidthat the truck had a load of merchandise for Reid'semployerThereupon Reid spoke to the two men at thegate, after which he told Catalano that he, Reid, wouldcall President McMorrow of Local 379.Then Reid told McMorrow that a Catalano truck hadappeared at Barney and Carey. McMorrow replied thatReid was to use his own judgment Upon concluding hiscallReid told Catalano that he, Reid, would not unloadthemerchandise.Shortlythereafter"owner"Careyordered Reid to unload the truck or be suspended Reidrefused and he was accordingly suspended At no time didanyone order Reid not to handle "Catalano goods or U S.Gypsum goods."4. Testimony by Ralph HenricksHenricks, a job steward for Local 379, is employed byWaldo Brothers Company On September 22 he waspresentwhen a Catalano Bros truck arrived. It wasdriven by Pat CatalanoWhen the truck stopped fourCatalano Bros. striking employees picketed around it withsigns that Local 379 was on strike against Catalano Bros.,Inc.Henricks talked to the pickets and learned of thecauses of the strike. Shortly thereafter Pat Catalano askedHenricks to unload the truck. Then Waldo's DepartmentManager Barry Colgan, as well as "four bosses," directedHenricks to unload the truck, but he refused stating thathe would not go across a picket line.5.Testimony by Americo PasqualeAmerico Pasquale is a business agent for Local 379. Hewas present during the picketing of Catalano's garageduring the early morning of September 18, but noCatalano trucks were blocked during this periodWhen the picketing was transferred to Gypsum'sproperty he went there also. Catalano trailers are parkedboth on Gypsum's property and on Catalano's propertyadjacent theretoAt times he was in charge of thepicketing at Gypsum's plant. No truck was ever preventedfrom entering or leaving Gypsum's property whilePasquale was there.While he was in charge of picketing, Pasqualeinstructed the pickets to "abide by all the picket rules" ofLocal 379 "and the U S. Government." His instructionswere not disregarded.Pasquale did not go with Business Agent Burke to callupon Samuel Kaplan of Ace Building Supply Company.However, Pasquale alone once did speak to Kaplan whileKaplan was unloading a Catalano truck. On this occasionPasquale mentioned the strike but also added he did notcare whether Kaplan unloaded the truck or not.On another occasion Pasquale called on Kaplan. Thelatterapologized for using Gypsum's products becauseAce's customers preferred Gypsum's wallboard althoughKaplan sought to induce such customers to acceptNational's products sold under the trade name of GoldBond.Pasquale expressed no interest in this, tellingKaplan that Local 379 was on strike only againstCatalano Bros., Inc.About September 19 Pasquale also spoke to PeterCoumounduros of Quinn Freight Lines, Inc , at the picketline in front of Gypsum's plant. Although Coumounduroscomplained about Quinn's men not crossing the picketline,Pasquale assured him that Local 379 had a disputeonly with Catalano Bros., Inc., and that Quinn trucks notonly would not be stopped but were free to "cross thepicket line."Coumounduros then told Pasquale thatQuinn's men would be instructed to show bills of lading ifrequested by the pickets to produce them and that picketscould stop Quinn trucks for this purpose.On September 19 pickets circled in front of Quinntrucks outside of the Gypsum plant for a period of about10minutes as such trucks entered the plant, and for thesame period of time in front of Catalano Bros., trucksleaving the plant LOCAL379, IBW4696.Robert McLaughlin's testimonyRobertMcLaughlin, an employee for Catalano Bros ,Inc., and a steward for Local 379 there during the strike,testified on behalf of Local 379 At no time did he see anytruck prevented from going in or out of Gypsum's plantor any damage done to a truck. At times he served aspicket captain during the strike Acting pursuant to ordersfrom the business agent, the pickets stopped Quinn trucksonly to "check them for their union books." Otherwise alltrucks were able to pass through the picket line going intoor coming out of the Gypsum plant.On September 18 and 19 McLaughlin followedCatalano Bros trucks from the Gypsum plant. One suchtruck,drivenby Patrick Catalano, dropped a loadedtrailer on International Highway so that a trucker namedFoley from Arlington, Massachusetts, could pick it up andexchange an empty trailer with Patrick for the loadedtrailer.constitutes no more than advertising for U S. Gypsum. Itisnot necessary to decide whether Gypsum would beliable to third persons for the negligence of Catalano'sdrivers.Massachusetts cases indicate such liability incertain instances.And I further find that U. S. Gypsum'sproducts arenot "struck work."See J.C.DriscollTransportation,Inc.,148 NLRB 845, 846. This is because I find (a)that itisa neutral employer and(b) it has no labor dispute withLocal 379 Accordingly,Ifind that carriers, other thanCatalano, hired by Gypsum to transport its products, andnot reimbursed or hired by Catalano,did not carry"struckwork,"and, therefore,such carriers did notperform"struckwork"forCatalano.Consequently,N L.R B.v.BusinessMachines& OfficeAppliancesUnion,228 F.2d 553 (C.A. 2), cert.denied351 U S. 962,is inapplicable.These other carriers include Quinn FreightLines, Inc., O. B.HillTransportation Co., and NelsonFreightWays7. Testimony of James ElworthJames Elworth, a Catalano Bros employee, has been asteward there for Local 379 since the strike ended. Heacompanied Business Agent Pasquale in late Octoberwhen Pasquale called on Samuel Kaplan of Ace BuildingSupply Company Pasquale asked Kaplan why he wasreceiving goods contrary to a promise previously madeKaplan replied he was forced to do so because hiscustomers desired U. S Gypsum's products and he wasunable to convince them to accept National Gypsum'scommodities as substitutes But no one from Local 379asked Kaplan to stop using U.S. Gypsum's goods, and noCatalano truck was present at the premises of Ace on thisoccasion.IV. CONCLUDINGFINDINGS ANDDISCUSSIONA WhetherCatalano Bros, Inc., andU. S Gypsumare AlliesIt is undisputed, and I find, that Catalano Bros., Inc., acarrier of motor freight by truck, is engaged exclusively intransportingU.S.Gypsum's products, that Catalano'strucks bear the name of United States Gypsum Company,that such trucks also display the name of Catalano Bros.,Inc.,as owner, that Catalano often parks some of itsequipment at Gypsum's plant, and that Catalano ownspropertyadjacent to said plant where it also parksCatalano's equipment.But the foregoing facts fall short of establishing that US Gypsum and CatalanoBros.,Inc , are allies, as I findthatU. S Gypsum has no significant degree, if any, ofcontrol over the labor policies of Catalano,Bros., Inc.Accordingly, I find that U. S. Gypsum is a neutral,secondary employer doing business with Catalano Bros ,Inc , that the latter is the primary employer, that Local379 has a labor dispute with such primary employer, andthatLocal 379 on September 18 and for several weekthereafter struck such primary employer.J G Roy andSons Company v. N L R.B,251 F 2d 771 (C.A. 1).Further, I find that merely because U S Gypsum'sname appears on Catalano's trucks is insufficient to makethem allies. Not only is Catalano identified as the ownerof the trucks, but I find that no control is exercised overCatalano by U. S. Gypsum either by reason of the latter'sname appearing on the trucks or otherwise. Hence, theappearance of U. S. Gypsum'sname onthe trucksB. As toRestraintand CoercionIt is my opinion, and I find, that Local 379 restrainedand coerced employees within the meaning of Section8(b)(1)(A) of the Act. This ultimate finding is based onthe entire record and the following subsidiary findings offact.1.At thepremisesof CatalanoBros., Inc.Itisbeyond controversy that Local 379 picketedCatalano's garage in Charlestown in the very earlymorning of September 18, and I so find I further findthat the pickets there marched in front of Catalano trucksattempting to leave the premises, and that such picketsengaged in a formation which prevented such trucks fromadvancingwithoutharming the pickets and withoutintervention of the police I find that this formationconstitutedmass picketing which effectively blocked thetrucks from moving forward until the police later oncleared the way.Stevenson Brick & Tile Company,129NLRB 6. In my opinion this conduct coerced andrestrainedCatalano's employees.Hence, I find it isproscribed by Section 8(b)(1)(A) of the Act. Respondent'sevidence inconsistent with this finding is not credited2.At the premises of U. S. Gypsuma.By picketingPicketing of Gypsum by Local 379 commenced onSeptember 18 and continued for several weeks. However,Ifind that such picketing amounted to restraint andcoercion only on September 18 and during a few waysthereafter In this respect I find that on these occasionsthe pickets marched in a circle so close to each other thatthey effectively blocked Catalano and Quinn trucks fromproceeding without coming into contact with and harmingsuch pickets and requiring police assistance to open theway. Respondent's contrary evidence is not creditedIt is of no consequence that police often dispersed thepickets to allow these trucks to pass. This is because theessence of the violation consists in physically preventingtrucks from proceeding without police intervention. Thefact that the police succeeded in clearing the way for thetrucks does not alter the fact that the trucks were indeedphysically impeded, and that such impediment restrainsand coerces employees.Stevenson Brick & Tile Company, 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD129 NLRB 6, 7-8.Nor is a different conclusion required because Local379 business agents instructed pickets not to preventtrucks from proceeding, a fact which I findWhile suchinstructions are commendable the fact remains that thepicketsconstantlyviolated those instructions in thepresence of the business agents, and I so find. And Ifurther find that business agents directed pickets to stoptrucks and told such pickets on one occasion, as testifiedbyFountas, that the trucks "are not going in." Inaddition, Union Steward McLaughlin also directed picketstostoptrucks.Respondent'sevidenceinconsistenttherewith is not creditedThis depicts restraint andcoercion.Although the business agents corrected suchconduct by telling pickets to disperse, I find that suchcorrection occurred only after the action of the pickets inblocking trucks had been protested to the business agentsby representatives of the trucking companies.b.By oral threatsAbout September 19 one of the pickets told Quinnemployee Robert L. Harris that, if Harris entered U. S.Gypsum's premises, Harris would not leave the City ofBoston and that "tires cost a lot of money." At anothertime on the same day, another picket told Harris thattires cost a lot of money. I find that these utterances arethreats constituting restraint and coercion under Section8(b)(1)(A) of the Act. I further find that Local 379 maybe held responsible for these threats as they were made bypickets appointed by, and at a picket line established by,Local 379Sunset Line and Twine Company,79 NLRB1487,1514-1515SeeColonialHardwood FlooringCompany, Inc,84 NLRB 563, 564-565About September 20, the pickets told Quinn employeeLeclair that tires were expensive, that they were going to"break the glass," that he would not get out of Bostonwith the load, that they had his number plates, and theywould ascertain where Leclair lived. It is reasonable toinfer- and I do so - that these are threats of harm toLeclair, or damage to his truck, or both. Accordingly, Ifind that these are threats and that they constituterestraintand coercion.Vulcan-Cincinnati,Inc.,137NLRB 95, 96c.Other acts of restraint and coercionAbout September 20, Quinn employee Leclair's truck'sropes were cut and the bags in the trailer were all slicedAlthough no direct evidence connects the pickets with thisdamage, I find it is reasonable to infer that pickets causeditinview of the finding that shortly before this, picketshad threatened harm to Leclair, or damage to his truck,or both. Accordingly, I find that pickets caused thisdamage to Leclair's truck and that their action may beattributed to Local 379.About October 17 a stranger told four Quinn driversthat if the Quinn trucks movedsomeonewould be a deadduck. Shortly thereafter, shots were fired and two trucktiresbecame flat. Since evidencerelatingto thesefindingswas received without objection, I have considered italthough theseincidentsare not alleged in thecomplaint.ThompsonManufacturing Co., Inc.,132NLRB 1464,1465, fn.1.But Ifind that such conduct may not beimputed to Local 379 in the absence of evidenceidentifying the stranger who spoke and the person whofired thegun.SunsetLine and Twine Company, 79NLRB 1487, 1495. Accordingly, I find that Section8(b)(1)(A) of thecomplaint has not been transgressed bythe incidents described in this paragraph.About September 19 something resembling an ice pickwas discovered in the tires of Quinn's truck driven byQuinn drivers Arieta and Knapik It may not be inferredthat a picket caused this to Arieta absent any statementsby pickets threatening physical damage to the truckSunset Line and TwineCompany,79 NLRB 1487, 1495Accordingly,Ifind that Section8(b)(1)(A) ofthe Act hasnot been contravened in Arieta's case.But I find a violation in Knapik's case because thepicketsdid threaten to throw a brick through hiswindshieldand also because the pickets themselvesrepaired the tire after they were accused of damaging it,even thoughtheydenied harming the tire. Repairing thetire is some evidence of authorship of damage to thearticle repaired,especiallywhen accused of causing thedamage, notwithstanding denial of such accusationOn September 20 George Catalano protested toBusiness Agent Burke that pickets had torn canvas coverson Catalano Bros. trucks.In view of Burke's reply, whichIconstrue as an implied admission,I infer-and find -that pickets caused this damage Accordingly,Ifind thatsuch damage is prohibited by Section8(b)(1)(A) of theAct.Thereisevidence that on September 21 Steward BobMcLaughlinof Local379 abruptly stopped in front of atruckcausing the latter to stop sharply.Upon anappraisal of all the evidence bearing upon this issue, IcreditMcLaughlin'sdenial.Accordingly,Ifindnorestraint or coercion in this incident.About September 20 the ropes and canvas on PaulCatalano's truck were cut. Since no evidence discloseswho caused this, and since no threats were made to Paul,Iam unable to deduce upon a preponderance of theevidence that pickets inflicted this damage. Hence, I findno restraint or coerction in this incidentC Whether Local 379 UnlawfullyInduced andEncouraged IndividualsEmployed by NeutralPersons For an Object Proscribed by Section8(b)(4)(i)(B) of the ActFor a few hours on September 18 the Union picketedthe garage of Catalano Bros., Inc. Since the record revealsthat no other person occupies these premises, patently thispicketing is primary.Hence, no violation of Section8(b)(4)(i)(B)has been disclosed, for primary picketing,regardlessof its legality or unlawfulness, does notconstitute secondary action condemned by this branch ofthe law.International RiceMilling Co., inc., et al. v.N.L R.B., 341U S. 665. No party in this case contends tothe contrary.However, the Union also engaged in conduct at placesother than said garage. Initially, I find that the text of thepicket signs shown at such places correctly identifiedCatalano Bros., Inc., as the primary employer with whomtheUnion had a dispute. Hence, I find nothingobjectionable in the language used on such signs tocommunicate theUnion'smessage.The question iswhether the circumstances under which such signs weredisplayed transgressed Section 8(b)(4)(i)(B) of the Act.1.At U. S.GypsumItisuncontroverted thatRespondent picketed onTerminal Street,at the approach to Gypsum'sBostonplant.Since Catalano trucks were present on Gypsum's LOCAL379, IBWproperty,and also sinceCatalano'sproperty,whichadjoined Gypsum's, could be reached only from TerminalStreet, Local 379 could lawfully picket with proper signsat this spot.Moore Dry Dock Company,92 NLRB 250;Plauche Electric, Inc ,135 NLRB 250.But Respondent did more than picket at this location.As found below, it also engaged in mass picketing whichblocked trucks of neutral employers serving Gypsum, anditalso orally induced and encouraged employees of suchneutrals to refuse to perform services for their employers.Ifind these additional acts not only contravene Section8(b)(4)(i)(B) of the Act, but they show that the Union isnot confining "the force of the picketing" and its disputetoCatalano,theprimaryemployer.RichfieldOilCorporation,95 NLRB 1191, 1193. I expressly find thatLocal 379 by such additional conduct is extending theforce of its picketing and its dispute to neutrals withwhom it has no labor dispute, so that the picketing atGypsum is proscribed under such circumstances.RichfieldOil Corporation,95 NLRB 1191. Accordingly, I find that"the picketing was designed, at least in part, to force[Gypsum] to cease doing business with [Catalano Bros.,Inc.],by inducing third parties to refuse to enter[Gypsum's] premises. Thus, the picketing had a proscribedobjective and was violative of ... the Act."Richfield OilCorporation, supraat 1194.In addition to blocking trucks of neutrals, I find thatRespondent's pickets on Terminal Street, orally inducedand encouraged employees of persons other than CatalanoBros.,Inc.,torefuse to perform service for theiremployer.Thus, on September 18 the pickets asked Quinn driverRobert L. Harris to respect their picket line, even thoughQuinn was not performing work for Catalano but, rather,forGypsum Then on September 19 pickets threatenedHarris if he entered Gypsum's premises, although again heintended to transport Gypsum products. Also, picketscaused damage to the truck driven by Harris, thus belyingthe assertion that Respondent's dispute was limited toCatalano Bros , Inc.And on September 18 pickets on Terminal Street,asked Quinn driver Charles Leclair to respect their picketline and that he should not load his truck with Gypsum'sproducts.Further, on September 19 pickets threatenedLeclairforcarryingGypsum'sproducts,andalsodamaged the cargo he was hauling, a fact inconsistentwith the contention that Local 379 was limiting its disputeto Catalano Bros., Inc.Then on September 19 the pickets caused Quinn driverKnapik to suffer a flat tire, and one of them threatened tohurl a brick at Knapik's windshield. These acts likewisecontradictRespondent's assertion that it had a disputeonly with CatalanoBros., Inc.On September 26, pickets on Terminal Street asked O.B.Hill drivers CharlesWoodman and Robert Temple torespect their picket line.The foregoing conduct of the pickets, occurring on thepicketline and in the presence of unionofficials,may beattributed to Local 379.Sunset Line and Twine Company,79 NLRB 1487, 1512-1513 In this connection I find thatBusinessAgent Leo Burke on September 19 told picketsthat the trucks "are not going in." Respondent's contraryevidence is not credited. This, too, tends to show thatRespondent authorized or at least ratified the acts of thepicketswhich extended the dispute of Local 379 toneutrals doing business with Gypsum, another neutral.However, I do not find any violation in the fact thatsome neutral trucks failed to enter Gypsum's plant after471pickets on Terminal Street spoke to them. This is becausethe record is silent as to the contents of the conversationbetween the pickets and such drivers. Hence, I find thatthe General Counsel has not carried his burden of provingthat such drivers were unlawfully induced or encouragedto leave the scene without proceeding to Gypsum'spremisesButRespondent also engaged in unlawful conductwithin the scope of Section 8(b)(4)(i)(B) of the Actelsewhere than at Gypsum's plant. On September 20Local 379 picketed M. J. Pirolli while a Catalano Bros.,Inc , truck was delivering Gypsum's products there. SincePirolliwas doing business with Gypsum, and not withCatalano Bros , Inc., this picketing was unlawful. Nodifferent result should be reached because Catalano wasdelivering the load, for the necessary effect of thepicketing was to induce and encourage Pirolli's employeesnot to handle Gypsum's products. Yet both Pirolli andGypsum wereneutralemployers.InterboroughNewsCompany,90 NLRB 2135, is distinguishable. The place ofpicketing convinces me, and I find, that an object of thepicketing at Pirolli's was to cause Pirolli to cease doingbusiness with Gypsum.Plauche Electric, Inc ,135 NLRB250,254, J. C. Driscoll Transportation, Inc.,148 NLRB845. In my opinionPlauche Electric, Inc.,142NLRB1106, 1109, is distinguishable, for although no Catalanotrucks appeared for several days at Gypsum's plant,Catalano trucks were parked there and on Catalano'sadjacent propertyOn September 20 or 22 a Catalano truck containingGypsum's products was not unloaded at Barney andCarey when pickets asked Barney's foreman not to unloadit.Since the foreman is a low level or minor supervisor, Ifind he is an individual under the Act.Carolina LumberCompany,130 NLRB 1438,S M. Kisner and Sons,131NLRB 1196, 1202. Hence, I find this is inducement andencouragement of an individual. And I find that an objectof such conduct is to force or require Pirolli to ceasedoing business with Gypsum. Accordingly, I find that thisincident violates Section 8(b)(4)(i)(B) of the Act.And I find a violation at Barney and Carey in theaction of the steward, Albert Reid, in stating that hecould not unload the cargo This is because PresidentMcMorrow of Local 379 so instructed the steward in atelephone call.McMorrow's failure to disavow thisconduct when Carey called him is not a violation, but itdemonstratesthatReidwasactingpursuanttoinstructionsofMcMorrowHowever,McMorrow'sequivocal statement to Reid to "use your own judgment,"in reply to a question by Reid, has been held to constituteillegalinducement and encouragement,RichfieldOilCorporation,95 NLRB 1191, 1193, because it suggests anegative response.Sometime inSeptember, and probably the 19th, Local379 picketed Ace Building and Supply Company while aCatalano truck delivered Gypsum's products there. I findthis violates Section 8(b)(4)(i)(B) for the reasons given inconnection with the picketing at M. J Pirolli. However, Ifind no violationinBusinessAgent Pasquale's talk toAce's employees because the record is barren as to thenature thereof.Merely because employees of Ace refusedto unload the truck following these conversations does notestablish that such refusal was induced or encouraged byPasquale, and I so find.Pasquale on the foregoing occasion also requestedKaplan to use trucking concerns other than Catalano, torefuse admittance of Catalano's trucks to Ace's yard, andnot to buy Gypsum's products. Since Kaplan is a 472DECISIONSOF NATIONALLABOR RELATIONS BOARD"managerial official," these requests addressed to him arenot comprehended by the words "induce or encourage anyindividual," and, therefore, are not prohibited by the Act.Carolina Lumber Company,130NLRB 1438, 1443; S.M Lisner and Sons,131NLRB 1196, 1202-03. However,this language is relevant in establishing that an object ofother conduct by Local 379, found herein to amount toinducement or encouragement, was to force or requirepersons other than Catalano to cease doing business withGypsum.On September 22 Respondent picketed Waldo BrothersCompany, and on September 18, F. D. McGinn, Inc.,when a Catalano truck containing U. S. Gypsum productswas presentAt the same time Business Agent BurkeinstructedWaldo employee McLintock not to unload thetruck and informed McGinnis, Waldo's yard manager,that he, Burke, had instructed Waldo's employees not tounload such and that employees would "go home sick" ifdirected to unload them. Respondent's contrary evidenceisnot credited.This picketing, as well as the oralstatementsofBurke,constituteinducementandencouragement, as well as restraint and coercion, for anobject of forcing or requiring Waldo, a neutral, to ceasedoing business with Gypsum so that Gypsum would ceasedoing business with Catalano.Local 379 picketed F. D. McGinn, Inc., on September18 or 19 while a Catalano truck was present there Thisviolates 8(b)(4)(i) and (ii)(B)However, I find no violationin Business Agent Mancini's talk to McGinn's employeesnot only because Mancini's union (Local 251) of theTeamsters is not named as a Respondent, but also becausethe record is silent as to what Mancini said to McGinn'semployees.The General Counsel's case is not defeated because Ifind that the picket signs at Waldo and McGinn properlynamed Catalano as the primary employer. This is becausethe signs appealed to Waldo's and McGinn's employees,whenWaldo and McGinn were neutrals, to refuse tounloadGypsum's products when Gypsum was also aneutral. SeeN.L.R.B. v. Fruit and Vegetable Packers &Warehousemen (Tree Fruits), 377U.S. 58, 63, 70-71.D.Whether Local 379 Restrained or Coerced AnyPerson For an Object Forbidden by Section8(b)(4)(ii)(B) of the ActAs found above, Local 379 by picketing induced andencouraged individuals employed by neutral employers foran object made impermissible by Section 8(b)(4)(i)(B) ofthe Act. I find that such inducement and encouragementalso constitutes restraint and coercion within the purviewof Section 8(b)(4)(ii)(B) of the Act.Gilmore ConstructionCompany,127 NLRB 541, 545.And I further find that oral inducement andencouragement,withoutmore, as outlined above, ofindividualsemployed by neutral employers does notconstitute restraint or coercion.Lohman Sales Company,132 NLRB 901, 904. However, the statement of BusinessAgent Burke that the trucks were not going through I findtoamount to restraint and coercion.BostonGasCompany,137 NLRB 1299, 1304.Finally, I find that an object of the restraint andcoercion found above is to force or require neutralemployers to cease doing business with Gypsum andGypsum to cease doing business with Catalano Bros., Inc.Carleton Brothers Company,131 NLRB 452.Nevertheless, I find no violation of this Section of theAct in Steward McLaughlin's asking the "owner" of EastDedham Builders not to unloadaCatalano truck onSeptember21. Thisis because such requests may be madewithimpunity to managementofficials,as they are notcoerciveBoston GasCompany,137 NLRB 1299, 1304,S.M Kisner and Sons,131NLRB 1196, 1203.V. THE EFFECT OF THE UNFAIR LABORThose activities of Respondents set forth in section IV,above, found to amount to unfair labor practices,occurring in connection with the operations of CatalanoBros.,Inc.,andUnitedStatesGypsum Company,described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices prohibited by Section 8(b)(1)(A) and8(b)(4)(i) and (ii)(B) of the Act, it will be recommendedthat it cease and desist therefrom and that it take specificaffirmative action, described below, designed to effectuatethe policies of the Act.On the record as unfolded at the hearing, I find thatRespondent has engaged in a secondary boycott againstCatalano and Gypsum. It is my opinion, and I Find, thatitwill effectuate the policies of the Act to prevent anyrepetitionof such conduct against any person doingbusiness with Catalano or Gypsum. But I find that nomass picketing was extended to the premises of personsother than Catalano and Gypsum Hence, no relief againstmass picketing is necessary for such other persons. TheRecommended Order set forth below so provides.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Local 379 is a labor organization within themeaningof Section 2(5) of the Act.2.CatalanoBros.,Inc.,and United States GypsumCompany eachisanemployer within the meaning ofSection 2(2), and eachis engagedin commerce within themeaning of Section 2(6) and (7), of the Act.3.By mass picketing, threats, anddamagingvehiclesand cargo, Local 379 hasengaged inunfair labor practiceswithin themeaningof Section 8(b)(1)(A) of the Act.4.By inducing and encouraging individuals employedby Quinn, O. B. Hill, Gypsum, and other persons (otherthan Catalano), to refuse to perform services, where anobject thereof is to force or require Gypsum or any otherperson to cease doing business with Catalano and othersthanCatalano to ceasedoingbusinesswithGypsum,Local 379 hasengaged inunfair labor practices within themeaning of Section 8(b)(4)(i)(B) of the Act.5.By threatening, coercing,and restrainingsaid Quinn,Hill,Gypsum and otherpersons(other than Catalano),where an object thereof is to force or require Gypsum toceasedoing businesswithCatalano and others thanCatalano to ceasedoing businesswith Gypsum, Local 379has engagedin unfair labor practices within themeaningof Section 8(b)(4)(ii)(B) of the Act. LOCAL379, IBW4736.The aforesaid unfair labor practices are unfair laborSection 2(6) and(7) of the Act.practiceseffectingcommerce within the meaning of[RecommendedOrderomitted from publication.]